Citation Nr: 1206649	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  07-02 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable disability rating for patellofemoral syndrome of the right knee right prior to January 14, 2009, and in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972.  The Veteran was awarded a Combat Infantryman Badge.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in New York, New York, which awarded service connection for PTSD and assigned a 50 percent disability rating effective February 16, 2006, and denied a compensable rating for patellofemoral syndrome of the right knee.  The Veteran perfected an appeal of the assigned ratings.  

In November 2009, the Veteran was scheduled to present testimony before a Veterans Law Judge at VA Central Office in Washington, DC.  However, the Veteran failed to report to the hearing.  As the Veteran has not requested that the hearing be rescheduled, the Board deems the Veteran's request for such hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2011). 

In January 2010, the Board remanded the claims for additional development, to include obtaining outstanding treatment records, if any, and to afford the Veteran new VA examinations to obtain accurate assessments of the disabilities on appeal.  The requested development was completed and the remand orders were substantially complied with.  The case has now been returned to the Board for further appellate consideration.  

In May 2011, the VA increased the rating for patellofemoral syndrome of the right knee from 0 percent to 10 percent effective January 14, 2009.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).





FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  For the entire appeal period, the Veteran's symptoms of PTSD have resulted in occupational and social impairment with reduced reliability and productivity.

3.  Prior to August 6, 2008, the Veteran's patellofemoral syndrome of the right knee has been manifested by 0 degrees of full extension and flexion limited to 130 degrees at worst, but without objective findings of recurrent subluxation or lateral instability.

4.  Since August 6, 2008, the Veteran's patellofemoral syndrome of the right knee has been manifested by 0 degrees of full extension and flexion limited to 115 degrees at worst following repetitive motion with pain, but without objective findings of recurrent subluxation or lateral instability.  Degenerative changes of the right knee were first diagnosed on August 6, 2008 and were subsequently confirmed with x-ray findings in January 2009.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2011).   

2.  Prior to August 6, 2008, the criteria for a compensable disability rating for patellofemoral syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2011).

3.  After resolving all reasonable doubt in the Veteran's favor, from August 6, 2008, the criteria for a 10 percent disability rating, but not higher, for patellofemoral syndrome of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103(A), 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) and redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, preadjudication VCAA notice was provided in a March 2005 letter regarding service connection for PTSD and a June 2005 letter regarding a compensable evaluation for patellofemoral syndrome of the right knee.  The letters advised the Veteran of what information and evidence is needed to substantiate his claims and what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  November 2006 and April 2008, letters further advised the Veteran how to establish a higher disability rating, and how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  July 2008 and February 2009 letters further advised the Veteran to submit evidence showing that his PTSD and patellofemoral syndrome of the right knee had worsened, to include records from medical providers, statements from others who could describe their observations of his disability levels, and his own statements describing the symptoms, frequency, severity and additional disablement caused by such disabilities.  The letters informed the Veteran of the necessity of providing medical or lay evidence demonstrating the level of each disability and the effect that the symptoms of those disabilities have on his employment, and provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to an initial disability rating in excess of 50 percent for PTSD and for a compensable rating for patellofemoral syndrome of the right knee.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increase need not be veteran specific).  The claims were last readjudicated in May 2011.

In any event, the Veteran's claim for an increased initial rating for PTSD arises from the initial grant of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159 (b)(3)(i) (2011).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify regarding the claim for an increased initial evaluation for PTSD has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and lay statements.  In addition, the Veteran was afforded VA Joints examinations in June 2005 and June 2010 and VA PTSD examinations in June 2005 and July 2010.  The Board finds that the aforementioned VA examinations are adequate to allow proper adjudication of the issues on appeal.  All VA examiners reviewed the claims file prior to the respective examination, conducted complete examinations, recorded all findings considered relevant under the applicable laws and regulations, and considered the full documented and reported histories of the disabilities on appeal.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and in presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Increased initial evaluation in excess of 50 percent for PTSD 

The Veteran contends that he is entitled to an increased initial rating in excess of 50 percent for PTSD.  Such disability has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 50 percent disabling since February 16, 2005.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2011).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 71 to 80 reflect that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2011).

Turning to the evidence, VA treatment records show that the Veteran presented for an initial PTSD consultation and evaluation in April 2005.  He stated that since September 11, 2001, he had been unable to rid himself of war-related memories and nightmares.  He reported past drug addiction and VA psychiatric inpatient treatment in the 1970s, the records of which, have been associated with the claims folder.  He had maintained sobriety since 1987.  The Veteran complained of the following symptoms: suspicion of others; auditory and visual hallucinations; anxiety; difficulty sleeping; combat-related nightmares; survivors guilt; explosive anger; social isolation; avoidance of war-related discussions; and some depression.  However, suicidal or homicidal ideations and delusions were denied.  

Socially, the Veteran was divorced and lived with an elderly aunt, who he helped care for, and her niece.  He reported having an especially close relationship with 1 or more siblings.  His only reported social interaction occurred while serving as an usher at church 3 to 4 times per week.  Occupationally, the Veteran was self-employed in the legal field doing brief preparation.  The psychiatrist stated that it was clear that he did not at the time, nor had he in decades, worked full-time in any job.  

An April 2005 mental status examination revealed that the Veteran arrived on time, and he was neat, clean, well groomed, and oriented to person, place and time.  His speech was soft but of normal rate and volume.  He was open and cooperative with a very limited affect.  His mood was somber to depressed.  There was no unusual thought content or behavior and judgment and insight were described as average.  The psychiatrist diagnosed chronic PTSD, severe in degree, with clear evidence of disruption in the Veteran's social and occupational life.

At an April 2005 Agent Orange Registry examination, the Veteran reported being employed as a legal aid for the past 20 years. 

In June 2005, the Veteran underwent a VA PTSD examination.  He complained of the following: anger; irritability; nightmares; flashbacks; mistrustfulness and suspiciousness; sleep and appetite disturbance; anxiety and depression; avoidant behavior; panic symptoms; hypervigilance; hyperarousal; difficulty with crowds; and intense negativity towards the current Iraq war.  The Veteran denied suicidal or homicidal ideation or active intent or plan.  Despite his prior report of auditory and visual hallucinations, they were denied on this occasion.  

Socially, the Veteran was divorced and he did not have children.  He tried to stay busy in his church where he was active and involved.  Occupationally, his longest stent of employment since discharge was approximately 2 years.  The Veteran worked editing documents for attorneys which was variable in frequency.  

A June 2005 mental status examination revealed that the Veteran arrived on time and he was neatly groomed, casually dressed and cooperative with the examiner.  Current legal problems and drug or alcohol use or abuse were denied and reportedly resolved in 1989.  There was no evidence of delusions and the Veteran was oriented to person, place and time.  Insight and judgment were good.  The examiner diagnosed chronic PTSD, severe in degree, and assigned a GAF score of 50.  

From approximately July 2005 through June 2006, the Veteran received individual VA psychotherapy and medication management for PTSD.  During that time, the Veteran endorsed of the following symptoms: difficulty maintaining sleep; intense disproportional anger and rage; aggressive impulsiveness; difficulty controlling emotions; mistrust and rebelliousness towards authority; anxiety, intrusive thoughts; nightmares; verbal outbursts; one physical altercation (the Veteran was assaulted while serving legal papers) and a past history of physical domestic abuse towards others; hypervigilance; difficulty concentrating; seeing occasional quick motions or shadows while reading; depression; detachment from others; resentment towards the government for making him harm others during service and towards civilians who do not understand or appreciate the sacrifices made by service members; intrusive thoughts; and feeling like he always had to be "on the go." 

However, during his individual psychotherapy and medication management from July 2005 through June 2006, the Veteran frequently reported that his PTSD symptomatology was stable or had significantly improved with the use of medication and counseling.  He consistently denied auditory or visual hallucinations and suicidal and homicidal ideations.  In September 2005, he reported that the support that he received from 2 "lifelong friends" helped with his anger management.  In December 2005, he stated that his anxiety was "very mild," that intrusive thoughts only occurred "now and again" and that he was generally coping much better.  He frequently reported having better control over his anger and mood.  He reported that his sleep disturbances had decreased in frequency and severity.  He reported reliance on friends to cope with significant sad or traumatic anniversaries in his life, to include his Vietnam service.  In January 2006, he reported letting a recent event that evoked intense rage and destructive anger go.  He reported that he had enrolled in graduate level economics courses and that he had developed a formula to predict the future performance of race horses.  In March 2006, he reported getting satisfaction from good family relationships.  In addition, he was asked by his college to act as a mentor in a high school mentorship program and he was asked by his church to present a proverb in the bible to the congregation.  

Indeed, a June 2006 Psychotherapy Treatment Summary noted that the Veteran continued to view interpersonal relationships as dangerous and he preferred to keep his distance from others, however, his counselor stated that he grew considerably during the course of treatment.  He gained greater self-awareness and he was less symptomatic with reports of improvement in his feelings of depression, less anger, less irritability, and a greater sense of calmness and inner peace.  

Thereafter, the Veteran was an active and regular attendee and participant in VA PTSD group therapy for Vietnam Veterans on a weekly basis.  He reported that he enjoyed attending group therapy.  He also continued to present monthly for psychiatric medication management with a VA psychiatrist.  

Throughout the remainder of 2006, in July, the Veteran reported brief periods of mild depression but he denied significant anxiety and major irritability.  Intrusive memories and flashbacks were under control and concentration and sleep were "fairly good" with only occasional nightmares.  In September 2006, he reported occasional brief periods of dysthymia but without significant or sustained depression.  He could be jumpy at times but most of the time he was relatively calm.  Anger, intrusive thoughts and nightmares occurred "intermittently."  In November 2006, the Veteran reportedly felt more positive, he denied suicidal ideations, and he stated that he felt calm most of the time - not too nervous or anxious.  In December 2006, suicidal and homicidal ideations, substance abuse, and audio and visual hallucinations were denied.   

In January 2007, the Veteran experienced an increase in depressive symptoms due to breaking up with his long-term girlfriend and financial strain due to a recent lack of contracting jobs.  A subsequent VA treatment plan noted that the Veteran had good insight but he lacked a sense of purpose.  He had difficulty re-engaging after a setback and he continued to experience difficulty controlling emotions.  In February 2007, the Veteran state that while he was sad about ending his relationship, he was not severely depressed, overwhelmed or hopeless.  Indeed, a subsequent February 2007 VA depression screen was negative.  In April 2007, the Veteran's symptoms were stable, however, he admitted having a recent verbal outburst without physical altercation.  In June 2007, he reported medium anxiety which became high at times.  In September 2007, recent major outburst were denied and concentration was decent.  Nightmares were reported 2-3 times per week and anxiety was manageable and not severe.  In October 2007, the Veteran was moderately depressed but he denied feeling hopeless, desperate, or having suicidal ideations.  

In January 2008, the Veteran experienced some increased anger but it was well controlled.  In March 2008, the Veteran reported being depressed about 50 percent of the time.  He also experienced increased anger with additional verbal outbursts, increased difficulty sleeping, and decreased energy and motivation.  However, he denied suicidal ideation, paranoia, hallucinations, or an increase in intrusive thoughts and nightmares.  In August 2008, sleep was slightly worse with episodic nightmares.  He also endorsed auditory hallucinations that he was unable to make out and intermittent anxiety.  From September through December 2008, the Veteran was somewhat nervous and anxious, but he was not having panic attacks.  He reported a verbal outburst without physical confrontation.  Nightmares occurred 2-4 times per week, intrusive thoughts occurred 2-3 times per week and he had occasional mild paranoia thinking that he was being undermined by the women at his church.  

In January 2009, symptoms of PTSD, anxiety and depression were moderate but not worse.  Several verbal outbursts were noted and intrusive thoughts occurred daily.  In March 2009, the Veteran's symptoms were stable and major panic attacks and recent outbursts were denied.  Nightmares increased to 5 to 6 times per week.  In April 2009, the Veteran ended a friendship because he felt harassed.  He endorsed intrusive memories, nightmares from 2 to 6 times per week, mood fluctuations in the moderate range and mild paranoid.  In June 2009, the Veteran reported that "life is beautiful."  He had a calm mood, even temper, he was not too nervous, anxious, or tense, and he was learning to deal with anger and aggravation.  Hallucinations and paranoid ideations were denied.  In July 2009, the Veteran reported that his aunt who he was caring for and living with had passed away.  Significantly, however, he denied experiencing any symptoms of PTSD and stated that he enjoyed attending his PTSD group therapy sessions.  He reported getting 6-8 hours of sleep per night, his thought process was logical and goal directed, there were no delusions or homicidal or suicidal ideations, and his insight and judgment were good.  In September 2009, the Veteran requested an individual treatment session due situational anger with his landlord and an attorney that he no longer wanted to work for.  

In February 2010, the Veteran's depression was variable between moderate and severe at times which lasted from a few hours to a day with frequent intrusive thoughts.  However, hopelessness and suicidal ideations were denied.  He was generally calm and in good control of his anger.  He denied panic attacks and nightmares.  In March 2010, anxiety was more than mild but not prolonged or steady.  He reported feeling angry and irritable but it was not out of control.  He endorsed nightmares 3 to 4 times per month and intrusive thoughts 3-4 times per week.  In July 2010, the Veteran reported feeling anxious secondary to financial difficulties.  He felt depressed and discouraged much of the time but he was not hopeless or desperate.  Intrusive thoughts increased with some violent thoughts or fantasies regard conflict with his landlord.  Significantly, however, he reported that he was able to restrain himself and he would not act out on such thoughts or fantasies.  

In July 2010, the Veteran underwent an additional VA PTSD examination.  The claims folder and electronic treatment records were reviewed.  The Veteran had received VA PTSD medication management since 2008 and he was taking medication for depressive and anxious symptoms.  He also was participating and had participated in PTSD group therapy since 2009.  The following symptoms of PTSD and depression were endorsed: intermittent depressive episodes which lasted no longer than 2 weeks at a time with feelings of hopelessness; moderate to severe anhedonia; fatigue; decreased sex drive; feelings of anger and isolation; general pessimism about life; impaired memory; intrusive recollections of military trauma 2 to 3 times per week; nightmares 1 to 2 times per week; moderate psychological distress and reactivity when reminded of traumatic experiences; moderate avoidance of thoughts/feelings/conversations of trauma; moderate avoidance of crowds and places that he does not feel that he can easily escape; mild diminished interest in pleasurable activities; moderate to severe feelings of detachment or estrangement from others; a moderately restricted affect; mild insomnia; moderate to severe irritability and anger which the Veteran felt had improved ever so slightly; mild difficulty concentrating; and severe hypervigilance.  However, his appetite was good, sleep was only mildly impaired and increased impairment during depressive episodes was denied.    

Occupationally, the Veteran reported that he has had "so many jobs" that only lasted for a short while.  He reported that the longest time he held a job was for 2 years in the 1980s.  Most recently, he worked as a paralegal for several years but he had not had any steady work for the last 4 or 5 years.  He did work intermittently as a licensed processor server not as much recently because he alienated perspective employers with his temper which often lead him to quit, and most recently, fired.  

Socially, the Veteran remained divorced and he was recently involved in a long-term romantic relationship which reportedly ended for reasons other than PTSD.  He lived in an apartment with his niece.  Financial troubles were noted as well as conflicts with his landlord.  He stayed secluded for the most part with occasional visits from siblings with whom he shared close relationships with.  He did have some friends that he socialized with but he was unable to answer specific questions about those relationships.  He enjoyed going to the movies and to an occasional boxing match with friends but it appeared that he was almost always isolated.  He also enjoyed going to the racetrack alone once a month which did present some difficulty with crowds.  He was a "very active" member of his church which he had trouble describing other than indicating that they were very important to him.  Otherwise, other than attending frequent medical appointments, the Veteran had a hard time describing how he spent most of his days.  

A mental status examination at the July 2010 VA examination revealed that the Veteran was casually and appropriately dressed and cooperative throughout the interview.  He was alert to time, place and self.  His speech was without significant impairment.  His mood was appropriate, dysthymic and anxious and his affect was blunted.  Thought processes were goal directed, oriented and not impaired and thought content was with normal limits.  The Veteran denied suicidal or homicidal ideation or perceptual disturbances.  Memory of remote, recent, and immediate events was mild to moderately impaired.  Although the Veteran reported impaired concentration, it was not apparent at this examination.  Judgment and insight were fair.  

The July 2010 examiner diagnosed chronic PTSD, moderate in degree, and assessed a GAF score of 64.  The examiner stated that the Veteran's functional incapacity was moderate and stable but of an underperforming manner.  He had not maintained any kind of significant work for many years and he has difficulty maintaining social and romantic relationships.  He had no plans to find work, go to school, or to generally improve his occupational and financial wellbeing.  The Veteran stated that he had grown secure in his "isolation" and he did not seem to be working on or towards improving his interpersonal life.  

In August 2010, the Veteran reported a "medium" depressed mood with mild anxiety that he was able to control.  Traumatic memories bothered him more recently and he admitted to occasional paranoia feeling like he was being followed.  Sleep was more erratic.  In October 2010, the Veteran reported increased irritability and anger but it was "not bad."  He admitted to paranoid ideations at times.  In December 2010, the Veteran was "medium" depressed and a little nervous and anxious about an upcoming trip to Florida where he would be staying with a "business associate."  He denied severe depression, anxiety and anger.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds the Veteran's PTSD symptomatology is appropriately evaluated as 50 percent disabling, and his PTSD symptomatology does not more nearly approximate the rating criteria in excess of a 50 percent disability rating at any time during the claim. 

Throughout the claim, the evidence demonstrates that the Veteran's symptoms of PTSD were consistently described as moderate degree in degree with the exception of being described as serious at the June 2005 examination.  GAF scores assigned during the claim ranged from 50 in June 2005 to 65 throughout the remainder of the claim.  Although the record reflects some impairment in the Veteran's occupational functioning with intermittent periods of unemployment between contracting jobs and notation that he had never worked a long-term job, he generally appeared to be functioning satisfactory as demonstrated by his ability to successfully obtain and/or regain employment as an independent legal independent contractor, which by definition, is not ordinarily considered long-term employment.  Moreover, the Board notes the Veteran's own self report in April 2005 that he had been employed as a legal aid for 20 years.  

In any event, although periods of intermittent unemployment were reported between contracting jobs, and although the Veteran reported that he had been unemployed but not retired for a number of years at the July 2010 VA examination, VA treatment records show that he was employed part-time doing consulting work in January 2010 and in December 2010, he referred to an upcoming trip where he was to stay with a "business associate."  Further, a February 2011 VA treatment record shows that he was employed part-time doing consulting work at that time as well.  Although reduced occupational functioning secondary to PTSD symptomatology is indicated throughout the record, the Veteran's stated reason for unemployment at the July 2010 VA examination was because he was "looking for employment," which also suggests that if he was indeed unemployed at that time, it was only temporary.  

Moreover, the Veteran did not indicate that his unemployment was a result of his PTSD symptomatology.  Finally, although the Veteran stated that he had not worked as a process server due to alienating future employers and getting fired on one occasion, the Board notes that the Veteran has not submitted any evidence, such as statements from his current or past employers, indicating that his PTSD symptomatology has interfered with his occupational functioning.   

Similarly, regarding the Veteran's social impairment due to PTSD symptomatology, the July 2010 VA examiner opined, and the Board agrees, that the Veteran's social functioning is also only moderately impaired as a result of his PTSD symptomatology.  Although the record demonstrates clear social impairment regarding authority figures and romantic relationships with women, the evidence of record does not demonstrate at any point that the Veteran was unable to establish and maintain effective relationships.  Indeed, prior to the passing of his aunt, the Veteran acted as her care taker and had a close relationship with her.  He further reported receiving great satisfaction from his close family relationships and he also mentioned having at least 2 "lifelong friends" who were of great social support to him.  He further reported receiving enjoyment from going to see a movie with friends or to watch horse racing by himself.  

Although the Veteran has alluded to social isolation throughout the record, and although he reported more severe social isolation at the July 2010 VA examination, the Board finds the July 2010 VA examiner's opinion and the Veteran's own statements documented in the VA treatment records to be of greater probative value than his current assertions of social isolation.  Although the Veteran has reported difficulty maintaining effective interpersonal relationships and the evidence demonstrates that his ability to do so may be strained, he nonetheless clearly remains able to establish such relationships.  Accordingly, the evidence is not reflective of an inability to successfully maintain effective relationships.  

In addition, the medical evidence does not demonstrate that the Veteran's PTSD was productive of the majority of the symptomatology necessary for the next higher 70 percent evaluation.  

The Board acknowledges that the record may demonstrate impaired impulse control (such as unprovoked irritability with periods of violence) during this claim as demonstrated by reports of verbal outbursts, a single report of involvement in a physical altercation in response to being assaulted while serving legal paperwork, and a report of past domestic physical aggression towards others and occasional notation that the Veteran experienced difficulty with impulse control and controlling his emotions.  However, when viewing the record as a whole, more often than not, the Veteran was reported as having good control of his anger and he frequently reported self satisfaction or being proud of himself with his continuous and progressive efforts to control his anger and to let things go that used to upset him or make him angry.  Indeed, in November 2006, the Veteran reported being "fairly calm most of the time," and in June 2007 and January 2008, his anger was well controlled.  In March 2010, his continued anger and irritability were not uncontrollable.  Moreover, his impulse control was described as good in during the June 2005 VA examination and as fair at the July 2010 VA examination.  

Similarly, the board acknowledges that the record may demonstrate difficulty in adapting to stressful circumstances (including work or a work like setting), as demonstrated by notation that that the Veteran had difficulty reengaging after a setback.  However, they further show that in February 2007, after reportedly ending a long-term romantic relationship, although depressed, he was not severely depressed and he was "coping with it as he had no choice and life must go on."  Similarly, in July 2009, after reporting that he had recently lost his aunt who he had cared for, lived with for many years, and shared a good relationship with, he denied experiencing any symptoms of PTSD.  

In addition, the evidence of record during this period shows that the Veteran denied experiencing suicidal and/or homicidal ideations throughout the record.  Although he did admit to some "violent thoughts or fantasies" regarding a dispute with his landlord on one occasion in July 2010, he stated that he would not act on such thoughts or fantasies and there was no indication that he had any active intent or plan to act on those thoughts.  Indeed, subsequent VA treatment records show that he denied severe anxiety, depression and anger.  Moreover, the Veteran denied any past or recent history of active suicidal or homicidal plans, attempts, intent, or impulse on all VA examinations, which to date, he has not asserted to be incorrect.  Accordingly, although the Veteran reported violent thoughts or fantasies on one occasion during the claim, it appears that such thoughts were primarily situational, passive and nonrecurring in nature as opposed to any active and persistent ideation with an established plan or intent.  

Regarding whether the Veteran has experienced near continuous panic or depression affecting his ability to function independently, appropriately, and effectively during this claim, the record demonstrates that the Veteran reported experiencing flashbacks and borderline paranoia intermittently throughout the record.  While the record may demonstrate near continuous depression and anxiety, it also demonstrates that the Veteran repeatedly described such feelings as manageable, medium, mild, any rarely as moderate or severe in degree and he continued to function independently, appropriately, and effectively as evidenced by notations in the treatment records and examination reports indicating that he was appropriately dressed and groomed with good hygiene.  Moreover, the Veteran's own statement that he had been continuously employed as a legal aid for the last 20 years and his recent reports of doing part-time consulting work is not reflective of interference with an ability to function independently, effectively, and appropriately.

Moreover, there is no objective evidence during the claim that the Veteran's PTSD has resulted in: spatial disorientation; obsessive rituals which interfere with his routine activities; speech intermittently illogical, obscure, or irrelevant; or neglect of personal appearance and hygiene.     

Although the record does demonstrate that the Veteran had occupational and social impairment with reduced reliability and productivity, and he may have occasionally had some impaired impulse control, difficulty establishing and maintaining effective relationships, and some difficulty adapting to stressful circumstances, the evidence does not demonstrate that he suffers from the majority of the criteria necessary to establish an initial rating in excess of 50 percent for PTSD at any time during this claim.  Accordingly, the Board finds that the 50 percent rating assigned for PTSD throughout the claims period is appropriate.  

In summary, the preponderance of the evidence of record demonstrates that the Veteran's PTSD symptoms do not reflect occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Such conclusion is consistent with the GAF scores assigned throughout the claims period which reflect occupational and social impairment with reduced reliability and productivity.  Moreover, the symptomatology described is more consistent with the criteria for a 50 percent rating than with a higher rating.  Accordingly, the Board finds that the 50 percent evaluation initially assigned for PTSD which has been in effect throughout the entire claims period is appropriate.

Increased evaluation for patellofemoral syndrome of the right knee

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or due to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that patellofemoral syndrome of his right knee is of greater severity than for which he has been and is currently being compensated.  Such disability has been rated under 38 C.F.R. § 4.71(a), Diagnostic Code 5299-5003, as noncompensable prior to January 14, 2009, and as 10 percent disabling thereafter.  

Arthritis due to trauma, substantiated by X-ray findings, will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of the leg to 60 degrees warrants a noncompensable evaluation.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent evaluation.  Flexion limited to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

Limitation of extension of the leg to 5 degrees warrants a noncompensable evaluation.  Extension limited to 10 degrees warrants a 10 percent evaluation. Extension limited to 15 degrees warrants a 20 percent evaluation.  Extension limited to 20 degrees warrants a 30 percent evaluation.  Extension limited to 30 degrees warrants a 40 percent evaluation.  A 50 percent evaluation is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

The normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2011).

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated as 10 percent disabling when slight, 20 percent disabling when moderate, and 30 percent disabling when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

Additional limitation of function due to pain, weakness, excess fatigability and incoordination are also for consideration.  38 C.F.R. §§ 4.40, 4.45, 4.59.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Evaluation of patellofemoral syndrome of the right knee prior to August 6, 2008

Prior to August 6, 2008, VA treatment records show that in March 2005, while seeking treatment for other conditions, there was no mention of any complaints regarding the right knee.  Physical examination of the right lower extremity was negative for edema, focal weakness, and sensory or motor deficits.  In April 2005, the Veteran stated that he was able to climb 10 to 15 flights of stairs.

In June 2005, the Veteran underwent a VA joints examination for service-connected arthralgia of the bilateral knees.  The claims folder was reviewed and the examiner noted that there was no evidence of knee problems since the Veteran's discharge from service in January 1972.  Although the Veteran reported intermittent VA treatment for arthralgia, recent treatment was denied.  There were no complaints regarding the right knee.  Ambulation was normal without use of an assistive device.  Physical examination revealed range of motion of the right knee was from 0 degrees of full extension to 140 degrees of full flexion and stability was within normal limits.  The examiner made no diagnoses pertaining to the right knee.  

From February 2006 until August 2008, while there are extensive VA treatment records pertaining to complaints and treatment of the Veteran's left knee and other medical conditions, there are no complaints or treatment regarding his right knee.  However, incidental findings noted in the VA treatment records during that time showed that the Veteran was an active individual who liked to run.  In October 2005, the Veteran's gait was within normal limits and motor strength of the right lower extremity was 5/5 with normal coordination, reflexes and sensation.  In March 2006, the Veteran was diagnosed with hamstring tendonitis, however, he was able to squat with minimal difficulty.  In March 2007, range of motion of the right knee was 0 degrees of full extension to 130 degrees of limited flexion.  Strength of right knee extension was 4+/5 and strength of right knee flexion was 3+/5.  Sensation was intact to light touch in the bilateral lower extremities.  The assessment indicated that strength was decreased in the bilateral knees.  

A June 2007 VA treatment records showed a finding of symmetric atrophy of the Vastus Medialis muscles.  Range of motion of the bilateral knees was 0 degrees of full extension to 130 degrees of limited flexion.  Strength was 5/5 bilaterally, sensation was intact to light touch, and Anterior/Posterior Draw signs, McMurray's and Varus/Valgus Stress testing were negative for any sign of instability or laxity.  In July 2007, active range of motion of the bilateral knees was "within normal limits," strength was 4+/5 throughout the right lower extremity.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that prior to August 6, 2008, patellofemoral syndrome of the right knee is appropriately rated as noncompensable.  The medical evidence of record demonstrates that flexion of the right knee has been limited to 130 degrees at worst and extension was unimpaired.  Thus, the objective findings of record do not reflect flexion limited to 60 degrees or less or extension limited to 10 degrees or more in order to warrant a compensable rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2011).  Indeed, throughout the appeal period, neither the Veteran's extension nor flexion have been limited to a compensable degree.  The Board acknowledges that the aforementioned range of motion measurements make no indication that any subjective complaints of pain were considered which may possibly support an additional limitation of motion in response to repetitive motion, however, it does not appear that the Veteran complained of right knee pain at any time during this period.  Accordingly, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion that would support an evaluation in excess of the noncompensable rating presently assigned during this time.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. § 4.45 (2011).  

Moreover, as there is no objective evidence of extension limited to at least 10 degrees and flexion limited to at least 45 degrees at any point during this period, separate ratings for limitation of extension and limitation of flexion are not warranted.  See VAOPGCPREC 9-2004 (permitting separate ratings for limitation of extension and flexion); 38 C.F.R. § 4.71a.

In addition, the Veteran as not asserted, nor does the evidence show, that the right knee was unstable at any time during this period.  Accordingly, the Board finds that the medical evidence of record demonstrates that the Veteran's right knee disability has not manifested objective evidence of recurrent subluxation or lateral instability in order to warrant a higher rating under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  Indeed, stability testing noted in the above VA treatment records and at the June 2005 VA examination failed to reveal instability.  As such, a higher rating or separate rating under Diagnostic Code 5257 is not warranted during this period.  See VAOPGCPREC 9-98 and 23-97.

Further, there is no objective evidence in the record reflecting dislocated semilunar cartilage in the right knee to support a higher rating under Diagnostic Code 5258.  Accordingly, Diagnostic Code 5258 is not for application.  

Although atrophy of the Vastus Medialis muscles was noted in June 2007, subsequent VA treatment records mention atrophy of the Vastus Medialis muscle on the left side only.  Moreover, there were no further indications of atrophy of the Vastus Medialis muscle an any other time during this period.   

Finally, although slight weakness of the right knee was noted in March and July 2007, motor strength was noted to be no less than 5/5 in October 2005 and June 2007.  Moreover, there were no subjective complaints of weakness at any time during this period.  Indeed, in April 2005, the Veteran reported that he could go up 10 to 15 flights of stairs and in March 2006 he was able to squat with minimal difficulty.  Also, it was noted that the Veteran had a very active lifestyle, he walked a lot for work, and he often ran miles in one day which is seemingly inconsistent with weakness of the right knee.  Indeed, the June 2005 VA examiner did not indicate that there was any additional limitation of motion due to pain, fatigue, weakness, lack of endurance or incoordination following repetitive use of the right knee.  

In summary, the Board concludes that the objective findings and subjective complaints, or lack thereof, of the Veteran's patellofemoral syndrome of the right knee are appropriately evaluated as noncompensable during this period.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 (2011).  Thus, the preponderance of the evidence is against a claim for a higher initial rating any time prior to August 6, 2008.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Patellofemoral syndrome of the right knee since August 6, 2008

On August 6, 2008, the Veteran complained of right patellar pain which he rated as an 8 out of 10 with 10 at worst.  He walked 2 to 3 miles per day and his knees would give out.  He occasionally used bilateral knee braces and anti-inflammatory medication to reduce pain.  Observation of the right knee revealed no effusion, swelling, gross abnormality, erythema, lateral joint line tenderness or crepitus.  Motor strength of the right lower extremity was 5/5 and reflexes of the right lower extremity were normal.  Anterior/Posterior Drawer, McMurray's and Varus/Valgus Stress testing was negative.  The diagnostic impression was mild degenerative osteoarthritis of the right knee, however, there is no indication that such diagnosis was confirmed by x-ray findings.  A subsequent August 2008 treatment note showed range of motion of the lower extremities was grossly assessed to be within full limits.  Crepitus was noted bilaterally, however, strength of knee flexion and extension remained 5/5.  The associated functional affect was discomfort with mobility.  

October 2008 treatment records show that the Veteran reported minimal discomfort in his bilateral knees.  He subsequently stated that his knees felt good and he was discharged from VA physical therapy.  His right knee remained asymptomatic through December 2008 when it was noted that the Veteran was able to run 5 miles.  Physical examination revealed full range of motion without edema, erythema or tenderness.  

However, in January 2009, the Veteran reported intermittent right knee pain over the quad tendon and patella, worse with activity.  Nevertheless, he remained very active, he was not limited in walking, he ran for exercise and ran marathons.  Range of motion of the right knee was 0 degrees of full extension to 120 degrees of limited flexion.  There was no effusion, erythema or swelling.  The right knee was table to Anterior/Posterior or Varus/Valgus Stress.  Strength was 5/5.  X-rays performed on this occasion confirmed the August 6, 2008 diagnosis of osteoarthritis of the right knee.

In January 2010, the Veteran reported increased bilateral knee pain and stated that he was no longer running secondary to pain.  Pain was worse with walking and upon standing from a seated position.  Stiffness was present in the morning and improved with activity.  Occasional bucking was also reported.  Physical examination revealed full range of motion without pain and there was no edema, erythema, or tenderness.  

In June 2010, the Veteran underwent a VA joints examination.  The claims folder was reviewed.  Current treatment for patellofemoral syndrome of the right knee included use of a brace and pain medication with fair response.  Subjective right knee complaints included: intermittent pain, stiffness, decreased speed of joint motion, repeated effusions, tenderness and severe flare-ups of joint disease once a week lasting for 1 day.  Significantly, however, joint deformity, instability, weakness, incoordination, episodes of dislocation or subluxation and locking were denied.  Aggravating factors for flare-ups included standing, walking long distances, and ambulating stairs.  Alleviating factors included rest and medication.  The Veteran described the extent of the effects of flare-ups as causing difficulty in doing chores.  He stated that he could stand for 15 to 30 minutes and he could walk a quarter of a mile.  

At the June 2010 examination, there was no evidence of abnormal weight bearing, loss of a bone or part of a bone or inflammatory arthritis.  Physical examination of the right knee revealed tenderness at the inner knee, crepitation, and clicking and snapping.  There was no evidence of bumps consistent with Osgood-Schlatter's Disease, masses behind the knee, grinding, instability, patellar or meniscus abnormalities, ankylosis, or abnormal tendons or bursae.  Range of motion of the right knee was 0 degrees of full extension to 120 degrees of limited flexion.  There was objective evidence of pain following repetitive motion and range of motion was additionally limited to 115 degrees of flexion following repetitive motion secondary to pain.  X-rays dated February 2010 revealed mild degenerative changes.  The examiner diagnosed degenerative joint disease of the right knee which she opined resulted in moderate partial disability.  

Despite notation in a January 2010 treatment record that the Veteran was doing part-time consulting work and his aforementioned reports that he rarely worked as a process server due to getting fired and/or alienating prospective employers, on this occasion, the Veteran reported that his usual occupation was a process server.  He stated that he had been unemployed but not retired for the last 2 years for the reason of "seeking employment."  The examiner stated that degenerative joint disease of the right knee had significant effects on the Veteran's occupation which included increased pain when walking or standing.  Regarding the Veteran's activities of daily life, there were preventative effects on his ability to play sports, moderate effects on his ability to exercise, mild effects on chores, shopping, recreation and traveling, and there were no effects on feeding, bathing, dressing or toileting.  

After carefully considering the Veteran's contentions in light of the evidence of record and the applicable law, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that since August 6, 2008, the record demonstrates that the Veteran's patellofemoral syndrome of the right knee has been manifested by degenerative osteoarthritis, which warrants a 10 percent disability evaluation under Diagnostic Code 5003 since that date.  Although there is no evidence that the August 6, 2008 diagnosis of osteoarthritis was confirmed by x-ray findings until January 14, 2009, given the minimal time span between the initial August 2008 unconfirmed diagnosis and the January 2009 confirmation of osteoarthritis of the right knee with x-ray findings, the Board finds that it is extremely likely that osteoarthritis of the right knee was present at the time of the unconfirmed August 6, 2008 diagnosis.  Accordingly, after resolving all doubt in the Veteran's favor, Board finds that evidence of record demonstrates that the rating criteria for a 10 percent disability evaluation, but not higher, have been met since August 6, 2008 under Diagnostic Code 5003. 

However, the evidence of record does not demonstrate that the rating criteria have been met for an evaluation in excess of the 10 percent evaluation presently assigned at any time since August 6, 2008.  

Specifically, since August 6, 2008, the medical evidence of record demonstrates that flexion of the right knee has been limited to 115 degrees at worst due to pain following repetitive motion and extension has remained full at 0 degrees since that time.  Thus, the objective findings of record do not reflect flexion limited to 30 degrees or less or extension limited to 10 degrees or more in order to warrant a rating in excess of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2011).  Indeed, throughout the appeal period, neither the Veteran's extension nor flexion have been limited to a compensable degree.  Even considering the Veteran's subjective complaints of pain, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion that would support an evaluation in excess of the 10 percent rating presently assigned since August 6, 2008.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. § 4.45 (2011).  

Moreover, as there is no objective evidence of extension limited to at least 10 degrees and flexion limited to at least 45 degrees at any point during the claim, separate ratings for limitation of extension and limitation of flexion are not warranted.  See VAOPGCPREC 9-2004 (permitting separate ratings for limitation of extension and flexion); 38 C.F.R. § 4.71a.

In addition, the Board notes that the Veteran complained of instability and/or buckling during this period.  However, after carefully considering the Veteran's contentions in light of the evidence of record, the Board finds that the medical evidence of record demonstrates that the Veteran's right knee disability has not manifested objective evidence of recurrent subluxation or lateral instability in order to warrant a higher rating under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  None of the objective medical evidence indicates that the Veteran's right knee was unstable at any time.  Indeed, stability testing noted in the above VA treatment records and at the June 2010 VA examination failed to reveal instability.  As such, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding instability.  As such, a higher rating or separate rating under Diagnostic Code 5257 is not warranted during this period.  See VAOPGCPREC 9-98 and 23-97.

Similarly, there is no objective evidence in the record reflecting dislocated semilunar cartilage in that knee to support a higher rating under Diagnostic Code 5258.  Accordingly, Diagnostic Code 5258 is not for application.  

Finally, although the Veteran reported experiencing stiffness, decreased joint motion, and severe flare-ups of joint disease once per week lasting for 1 day at the June 2010 VA examination, physical examination on that occasion revealed that motor strength was 5/5, and following repetitive use, range of motion was additionally limited from 120 degrees to 115 degrees secondary to pain.  Indeed, the examiner found no evidence of grinding, instability, patellar or meniscus abnormalities, abnormal tendons or bursae, or other abnormalities, and the Veteran himself denied incoordination and he reported that he could stand for 15 minutes and walk a quarter of a mile without difficulty.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  However, as demonstrated by the evidence outlined above, and after resolving all doubt in the Veteran's favor, the Board finds that since August 6, 2008, but not earlier, the preponderance of the evidence demonstrates that the criteria for a 10 percent disability rating have been met, however, the preponderance of the evidence is against the claim for a disability rating in excess of 10 percent patellofemoral syndrome/degenerative joint disease of the right knee since that time.  

Additional Considerations 

The Board has also considered whether the Veteran's PTSD and/or right knee disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted for either disability.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology for both conditions on appeal, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability pictures for both PTSD and a right knee disability are contemplated by the rating schedule, and the assigned schedular evaluations for both disabilities are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As a final matter, the Board concludes that the medical findings are of greater probative value than the Veteran's allegations regarding the severity of his PTSD and patellofemoral syndrome of the right knee.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Accordingly, the Board finds that the preponderance of the evidence is against the claims for an initial evaluation in excess of the 50 percent evaluation previously assigned for PTSD, for a compensable evaluation for patellofemoral syndrome of the right knee prior to August 6, 2008, and in excess of 10 percent thereafter.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, because the competent evidence fails to establish the criteria for an initial disability rating in excess of 50 percent for PTSD at any time, or for a compensable evaluation for patellofemoral syndrome of the right knee prior to August 6, 2008, or in excess of 10 percent thereafter, the preponderance of the evidence is against the claims and they are denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial evaluation in excess of 50 percent for PTSD is denied. 

Prior to August 6, 2008, a compensable disability rating for patellofemoral syndrome of the right knee is denied. 

From August 6, 2008, a disability rating of 10 percent, but not more, for patellofemoral syndrome of the right knee is granted, subject to the laws and regulations governing the award of monetary benefits. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


